PER CURIAM.
David Zanders appeals the district court’s1 adverse grant of summary judgment in his employment-discrimination action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the Iowa Civil Rights Act, Iowa Code Ann. § 216.1, et seq. After careful de novo review, we find no error in the district court’s decision. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Stephanie M. Rose, United States District Judge for the Southern District of Iowa.